Citation Nr: 1033551	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for a service-
connected bilateral hearing loss disability prior to April 5, 
2007.  

2.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected bilateral hearing loss disability after 
April 5, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from June 1980 to April 1982.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

In a May 2008 rating decision, the RO increased the disability 
rating assigned for the Veteran's service-connected bilateral 
hearing loss disability to 10 percent, effective April 5, 2007.  
The Veteran and his representative have indicated continued 
dissatisfaction with this rating in subsequent correspondence.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule for 
Rating Disabilities, the pending appeal as to that issue is not 
abrogated].  A supplemental statement of the case was issued in 
July 2008 by the RO, which continued the denial of the Veteran's 
claims.  The case is once again before the Board.

Clarification of the issues on appeal

The Board notes that the issues on appeal herein arise from a 
single claim for an increased rating for a bilateral hearing loss 
disability.  During the pendency of this appeal, the RO partially 
granted the Veteran's claim for an increased rating, which 
resulted in staged ratings for the Veteran's service-connected 
bilateral hearing loss disability.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The cover page of this decision outlines the 
staged ratings.

Therefore, the Veteran's claim for a higher rating for a 
bilateral hearing loss disability has been bifurcated, and the 
issues are as stated on the title page.  



FINDINGS OF FACT

1.  A May 2005 VA audiological examination shows an average pure 
tone threshold of 45 decibels in the right ear, with speech 
recognition ability of 80 percent, and average pure tone 
threshold of 38 decibels in the left ear, with speech recognition 
ability of 88 percent.

2.  A March 2008 VA audiological examination shows an average 
pure tone threshold of 48 decibels in the right ear, with speech 
recognition ability of 80 percent, and average pure tone 
threshold of 38 decibels in the left ear, with speech recognition 
ability of 72 percent.

3.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected bilateral hearing loss is 
inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected bilateral hearing loss disability prior to 
April 5, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).  

2.  The criteria for a disability rating in excess of 10 percent 
for a service-connected bilateral hearing loss disability after 
April 5, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).  

3.  The criteria for referral of the service-connected bilateral 
hearing loss disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, letters 
dated in April 2005 and May 2005 fully satisfied the duty to 
notify provisions concerning his claims for service connection 
and an increased rating.  The Veteran was informed that evidence 
was needed showing his service-connected bilateral hearing loss 
disability had increased in severity.  He was informed of the 
types of evidence that could substantiate his claims, such as 
medical records or lay statements regarding personal 
observations.  He was asked to provide information as to where he 
had been treated for his left foot disabilities and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claim in June 2005.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  However, such was a practical and factual impossibility 
since the Court's decision in Dingess was not promulgated until 
March 2006.  A letter to the Veteran dated in March 2006 provided 
him with sufficient Dingess notification, and the Veteran's 
claims were subsequently readjudicated in a June 2006 statement 
of the case (SOC) and a July 2008 supplemental statement of the 
case (SSOC).  As such, there was not prejudice to the Veteran 
concerning the timing of these notice elements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

Accordingly, the Board also concludes VA's duty to assist has 
been satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Additionally, private 
treatment records identified by the Veteran and medical re cords 
from the Social Security Administration (SSA) have been obtained 
and associated with the Veteran's claims file.  The Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in May 
2005 and March 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The May 2005 and March 2008 VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
Veteran's claims file was reviewed and the VA audiologist that 
performed both examinations noted so in the VA examination 
reports.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also 38 C.F.R. § 4.2 (2009).  

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the March 2005 and March 2008 examiners failed to 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability.  The Veteran, 
however, has described his difficulty hearing throughout the 
course of the appeal.  For example, he reported on his July 2006 
substantive appeal that he had trouble understating what others 
are saying to him and it was embarrassing for him to have to tell 
others to repeat themselves.   Likewise, his representative 
asserted in an August 2008 statement that the Veteran had 
"trouble" hearing people talk and "constantly" had to ask 
people to repeat themselves.

The Board finds that no prejudice results to the Veteran in 
proceeding with a decision.  In this regard, the Court's 
rationale in requiring an examiner to consider the function 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."

While the VA examiners failed to address the functional effect of 
the Veteran's hearing loss disability, other evidence of record, 
to specifically include the Veteran's own statements as well as 
statements from the Veteran's representative adequately addressed 
this issue.  Therefore, while the VA examinations are defective 
under Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss his 
ability were adequately addressed by the remainder of the record 
and are sufficient for the Board to consider whether referral for 
an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Additionally, the Board notes that the Veteran's representative 
asserts that the Veteran's claims should be remanded for a new VA 
examination because the VA clinician who provided the May 2005 VA 
examination was not a state-licensed audiologist, as required by 
38 C.F.R. § 4.85(a) (2009).  Neither, the Veteran nor his 
representative has submitted any evidence that the May 2005 
audiometric findings during were incorrect or flawed.  
Furthermore, the March 2008 VA audiological examination was 
conducted by a Doctor of Audiology.  As such, the Board concludes 
that the evidence of record is adequate for VA rating purposes.  



II.  Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart, supra.  

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85 (2009).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009). Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b) (2009).

1.  Entitlement to a compensable disability rating for a 
service-connected bilateral hearing loss disability prior 
to April 5, 2007 

The Veteran is seeking a compensable disability rating for his 
service-connected bilateral hearing loss disability under 38 
C.F.R. § 4.85 (2009) prior to April 5, 2007.  He essentially 
contends that his hearing loss disability is worse than the 
assigned zero percent disability rating for this time period.  

In May 2005, the Veteran underwent a VA audiological examination, 
which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
30
30
50
70
45
LEFT
25
25
30
30
65
38

Puretone threshold averages were 45 and 38 decibels in the right 
and left ears, respectively.  The speech discrimination scores at 
that time were 80 percent and 88 percent in the right and left 
ears, respectively.  This examination report yielded a numerical 
designation of III in the right ear (42 - 49 percent average 
puretone decibel hearing loss, with between 76 - 82 percent 
speech discrimination) and II in the left ear (0 - 41 percent 
average puretone decibel hearing loss, with between 84 - 90 
percent speech discrimination).

Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, the 
Board finds that the Veteran's bilateral hearing loss disability 
as properly assigned a noncompensable evaluation under Diagnostic 
Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's service-connected bilateral hearing loss disability 
does not meet the criteria under that section.  More 
specifically, the Veteran's hearing tests do not show a result of 
30 decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, as would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this Veteran.

In short, the medical evidence does not support a compensable 
disability rating for the Veteran's bilateral hearing loss 
disability prior to April 5, 2007 under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  Indeed, as noted above, the RO has 
already created staged ratings in concerning the Veteran's 
bilateral hearing loss disability claims.  The Board, however, 
concludes that the criteria for a compensable disability rating 
were not met during the time period under consideration.  
Accordingly, further staged ratings are inapplicable.  See id.


In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating. In so 
concluding, the Board acknowledges the obvious sincerity of the 
Veteran in pursuing a higher rating. The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than on such factors. Based on the evidence of record, a higher 
rating is not in order.  In so concluding, the Board acknowledges 
the obvious sincerity of the Veteran in pursuing a higher rating.  
The Board, however, is obligated to decide cases based on the 
evidence before it rather than on such factors.  Based on the 
evidence of record, a higher rating is not in order.

2.  Entitlement to a disability rating in excess of 10 
percent for a service-connected bilateral hearing loss 
disability after April 5, 2007  

The Veteran is seeking a disability rating in excess of 10 
percent for service-connected bilateral hearing loss under 38 
C.F.R. § 4.85 (2009) after to April 5, 2007.  He essentially 
contends that his hearing loss disability is worse than the 
assigned disability rating for this time period.  

Initially, the Board observes that there is a private 
audiological examination report of record that was conducted by 
R.L.B., Au.D. in May 2007.  However, the Board finds that this 
private report is not adequate for rating purposes.  The May 2007 
report shows that an audiogram was performed and speech 
recognition scores were recorded; however, the audiometric 
readings contained on the graphs were not interpreted and there 
is no indication as to whether the Maryland CNC Test was used 
when determining the speech recognition scores.  See 38 C.F.R. § 
3.385 and Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Thus, the Board places 
more value on the March 2008 VA audiology examination report that 
includes findings sufficient to rate the level of severity of the 
Veteran's service connected hearing loss disability.

In March 2008, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
30
35
55
70
48
LEFT
25
25
30
30
65
38

Puretone threshold averages were 45 and 38 decibels in the right 
and left ears, respectively.  The speech discrimination scores at 
that time were 80 percent and 72 percent in the right and left 
ears, respectively.  This examination report yielded a numerical 
designation of III in the right ear (42 - 49 percent average 
puretone decibel hearing loss, with between 76 - 82 percent 
speech discrimination) and IV in the left ear (0 - 41 percent 
average puretone decibel hearing loss, with between 68 - 74 
percent speech discrimination).

Entering the category designations into Table VII, a disability 
percentage evaluation of 10 percent is for assignment under 
Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, the 
Board finds that the Veteran's bilateral hearing loss disability 
as properly assigned a 10 percent evaluation under Diagnostic 
Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's service-connected bilateral hearing loss disability 
does not meet the criteria under that section.  More 
specifically, the Veteran's hearing tests do not show a result of 
30 decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, as would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this Veteran.

In short, the medical evidence does not support a compensable 
disability rating for the Veteran's bilateral hearing loss 
disability after April 5, 2007 under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  Indeed, as noted above, the RO has 
already created staged ratings in concerning the Veteran's 
bilateral hearing loss disability claims.  The Board, however, 
concludes that the criteria for a compensable disability rating 
were not met during the time period under consideration.  
Accordingly, further staged ratings are inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of 
the Veteran in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than on such factors.  Based on the evidence of record, a higher 
rating is not in order.

III.  Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected bilateral hearing loss disability.  
The Board disagrees.  As fully detailed above, a higher 
disability rating is available where specific criteria are met.  
The Veteran does not meet the schedular criteria for a higher 
disability rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluation for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluation for the 
service-connected disability is adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

IV.  Rice Considerations

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record.  During the course of this appeal, the Veteran raised 
the issue of entitlement to TDIU.  Entitlement to TDIU was denied 
by the RO in unappealed rating decisions dated in June 2005 and 
May 2008.  The record does not show that the Veteran filed a 
notice of disagreement to either decision.  As the Veteran failed 
to initiate an appeal of the denial of his TDIU claims, the June 
2005 and May 2008 determinations are final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  Accordingly, the Board has no jurisdiction over the 
issue of TDIU.  


ORDER

Entitlement to a compensable disability rating for a service-
connected bilateral hearing loss disability prior to April 5, 
2007 is denied.  

Entitlement to a disability rating in excess of 10 percent for a 
service-connected bilateral hearing loss disability after April 
5, 2007 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


